Per Curiam..
*168 *15The rehearing is asked for upon two *16grounds: 1st. Because, as it is alleged, the judgment of this court, heretofore rendered, as it now reads, will, or at least may, estop the minors from establishing their claim for the money for which Poole undertook to give them a mortgage, under the call for creditors of said Poole to come in and establish their demands within a time limited by the Circuit decree. 2d. Because, by the terms of the former opinion, the minors will, or at least may, be prevented “from following the proceeds of sale as stamped with a trust for their benefit to the amount of their estate used in payment of the said goods.” After a careful consideration of the whole record, we do not find that either of these points was raised, either on Circuit or in this court, and hence there is nothing in the former opinion which touches either of these points. Indeed, we are unable to see how either of these points could have been raised or considered here. In the first place, we do not see that the minors appealed, and no one of the exceptious filed by those of the parties who did appeal present either of the points now, for the first time, brought to our attention. It follows, therefore, that this court not only did not but could not have considered or decided such points. We do not think that there is any ground for a rehearing, and the petition is, therefore, dismissed, and the stay of the remittitur heretofore granted is revoked.